DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 09/16/2020.
Claims 16-30 are pending. 
Claims 16, 26, 29 and 30 are independent. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “the drive circuit waits for a standby time assigned to each type of a plurality of brushless DC motors after receiving supply of the power supply voltage” and it’s not clear or defined in the specification clearly on what is meant by “waits for a standby time assigned to each type of a plurality of brushless DC motors”.  For examination purposes, the limitation will be interpreted as waits for a standby time assigned to the brushless DC motor.

Claim 30 recites the limitation “wherein the drive circuit changes a standby time from reception of supply of the power supply voltage to start of energization of the coil according to a drive time of the brushless DC motor”.  It is not clear as to what “reception of supply of power supply voltage” means and is not clearly defined in the specification. For examination purposes, the limitation will be interpreted as a delay time inserted on starting the energization of the motor for a predetermined time. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2001-136783) in view of Yoshino et al. (JP 2014-081721).

Re claim 16, Sato teaches (Figures 1-17) an identification method used for an identification device (CPU 11) that identifies information on a brushless DC motor (6, Motor A or Motor B) which is output from the brushless DC motor, the identification method comprising:
supplying a power supply voltage (para 15) from the identification device to the brushless DC motor via a power line (Fig. 4, para 15);
(6) in accordance with a Pulse Width Modulation (PWM) signal (PWM) output from a drive circuit of the brushless DC motor upon reception of supply of the power supply voltage (para 14);
but fails to explicitly teach measuring a reaching time until a driving current flowing through the power line along with rotation of the brushless DC motor reaches a threshold value; and
identifying information on the brushless DC motor based on the reaching time.
Yoshino teaches (Figure 7) measuring a reaching time until a driving current (current and temperature relationship) flowing through the power line along with rotation of the brushless DC motor reaches a threshold value (para 45-46); and
identifying information on the brushless DC motor based on the reaching time (para 45-46 and 53; identifies the drive time, ambient temperature and the motor current to determine accurate drive pulse).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Sato with that taught by Yoshino to drive the motor with high accuracy (see Yoshino, para 53).

Re claim 17, Sato in view of Yoshino teaches the identification method according to claim 16, 
wherein the information on the brushless DC motor indicates a type of the brushless DC motor (para 13-14); and
the reaching time differs depending on types of a plurality of brushless DC motors (para 14).

Re claim 18, Sato in view of Yoshino teaches the identification method according to claim 17, wherein a standby time from reception of supply of the power supply voltage to start of output of the PWM signal (see Sato, para 13-15).

Re claim 19, Sato in view of Yoshino teaches the identification method according to claim 18, wherein the drive circuit of the brushless DC motor starts output of the PWM signal after elapse of a predetermined time after reception of supply of the power supply voltage (see Sato, para 13-15), and further waits for the standby time (see Sato, para 13-15).

Re claim 20, Sato in view of Yoshino teaches the identification method according to claim 17, further comprising in identifying a type of the brushless DC motor:
acquiring unique information of a brushless DC motor based on the reaching time (see Yoshino; para 45-46); and
identifying the type of the brushless DC motor from acquired unique information of the brushless DC motor by referring to a table associating a type of the plurality of brushless DC motors with unique information of the plurality of brushless DC motors (see Sato, Fig. 3; para 13-14 and 17).

Re claim 21, Sato in view of Yoshino teaches the identification method according to claim 16, wherein information on the brushless DC motor indicates a drive time of the brushless DC motor (see Yoshino; para 45-46); and
the reaching time changes according to the drive time of the brushless DC motor (see Yoshino; para 45-46 and 53).

Re claim 22, Sato in view of Yoshino teaches the identification method according to claim 21, wherein a standby time from reception of supply of the power supply voltage to start of output of the PWM signal (see Yoshino; para 45).

Re claim 23, Sato in view of Yoshino teaches the identification method according to claim 16, further comprising notifying a result of identifying information on the brushless DC motor using the identification device (see Yoshino; para 53).

Re claim 24, Sato in view of Yoshino teaches the identification method according to claim 17, further comprising causing a light-emitting element assigned to the brushless DC motor to be identified, among a plurality of light-emitting elements assigned to types of the plurality of brushless DC motors, and to emit light based on a result of identifying a type of the brushless DC motor (see Sato, para 15-16).

Re claim 25, Sato in view of Yoshino teaches the identification method according to claim 16, wherein the brushless DC motor is a fan motor including an impeller (see Kuroiwa; para 19).

Re claim 26, Sator teaches (Figures 1-17) an identification device (CPU 11) that identifies information on a brushless DC motor (6, Motor A or Motor B) output from a brushless DC motor including a drive circuit (16) that generates a Pulse Width Modulation (PWM) signal and drives the motor (Fig. 4, para 14), the identification device comprising:
a power supply terminal (para 15) to supply a power supply voltage to the brushless DC motor (6) via a power line (Fig. 4, para 15); and
but fails to explicitly teach a controller to identify information on the brushless DC motor; wherein the controller:

and
identifies information on the brushless DC motor based on the reaching time.
Yoshino teaches (Figure 7) a controller (20) to identify information on the brushless DC motor (motor drive circuit 83); wherein the controller:
measures a reaching time until a driving current (current and temperature relationship) flowing through the power line by the brushless DC motor rotating according to the PWM signal output from the drive circuit of the brushless DC motor upon reception of supply of the power supply voltage from the power supply terminal via the power line reaches a threshold value (para 45-46);
and
identifies information on the brushless DC motor based on the reaching time (para 45-46 and 53; identifies the drive time, ambient temperature and the motor current to determine accurate drive pulse).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Sato with that taught by Yoshino to drive the motor with high accuracy (see Yoshino, para 53).

Re claim 27, Sato in view of Yoshino teaches the identification device according to claim 26, 
wherein information on the brushless DC motor indicates a type of the brushless DC motor (para 13-14); and
the reaching time differs depending on types of a plurality of brushless DC motors (para 14).

Re claim 28, Sato in view of Yoshino teaches the identification device according to claim 26, wherein information on the brushless DC motor indicates a drive time of the brushless DC motor (see Yoshino; para 45-46); and
the reaching time changes according to the drive time of the brushless DC motor (see Yoshino; para 45-46 and 53).


Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2019/0190410).

Re claim 29, Aoki teaches (Figure 1-2) a brushless DC motor (20), comprising:
a circuit board (1; Examiner takes official notice that it is well known that components of a motor control system are constructed on a circuit board);
a power supply terminal (Vcc) that is on the circuit board to supply a power supply voltage from outside (para 38);
a coil (20); and
a drive circuit (2) to energize the coil (para 35); wherein
the drive circuit waits for a standby time (delay) assigned to each type of a plurality of brushless DC motors (20) after receiving supply of the power supply voltage (para 55; “delay circuit 36 generates a predetermined delay for the energization of the motor”), and then starts energizing the coil (para 55).

Re claim 30, Aoki teaches (Figures 1-2) a brushless DC motor (20), comprising:
(1; Examiner takes official notice that it is well known that components of a motor control system are constructed on a circuit board);
a power supply terminal (Vcc) that is on the circuit board to supply a power supply voltage from outside (para 38);
a coil (20); and
a drive circuit (2) to energize the coil (para 35); wherein the drive circuit changes a standby time (delay) from reception of supply of the power supply voltage to start of energization of the coil according to a drive time of the brushless DC motor (para 55; “delay circuit 36 generates a comparison start timing signal S3 indicating a timing which is delayed by a predetermined time from a timing at which the energization pattern is switched each time the energization pattern is switched”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846